

116 HR 2611 IH: Public Lands Telecommunications Act
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2611IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Huffman (for himself, Ms. Eshoo, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo support the establishment and improvement of communications sites on or adjacent to Federal
			 lands under the jurisdiction of the Secretary of the Interior or the
			 Secretary of Agriculture through the retention and use of rental fees
			 associated with such sites, and for other purposes.
	
 1.Short titleThis Act may be cited as the Public Lands Telecommunications Act. 2.DefinitionsIn this Act:
 (1)Communications siteThe term communications site means an area of Federal lands designated for telecommunications uses. (2)Communications useThe term communications use means the placement and operation of infrastructure for wireline or wireless telecommunications, including cable television, television, and radio communications, regardless of whether such placement and operation is pursuant to a license issued by the Federal Communications Commission or on an unlicensed basis in accordance with the regulations of the Commission. The term includes ancillary activities, uses, or facilities directly related to such placement and operation.
 (3)Communications use authorizationThe term communications use authorization means a right-of-way, permit, or lease granted, issued, or executed by a Federal land management agency for the primary purpose of authorizing the occupancy and use of Federal lands for communications use.
 (4)Federal land management agencyThe term Federal land management agency means the National Park Service, the United States Fish and Wildlife Service, the Bureau of Land Management, and the Bureau of Reclamation.
 (5)Federal landsThe term Federal lands means lands under the jurisdiction and management of a Federal land management agency. (6)Rental feeThe term rental fee means the fee collected by a Federal land management agency for the occupancy and use authorized by a communications use authorization pursuant to and consistent with authorizing law.
			3.Collection and retention of rental fees associated with communications use authorizations on
			 Federal lands and Federal land management agency support for communication
			 site programs
 (a)Special account requiredThe Secretary of the Treasury shall establish a special account in the Treasury for each Federal land management agency for the deposit of rental fees received by the Federal land management agency for communications use authorizations on Federal lands granted, issued, or executed by the Federal land management agency.
 (b)Competitively neutralNotwithstanding any other provision of law, any rental fees collected pursuant to this Act shall be competitively neutral, technology neutral, and nondiscriminatory with respect to other uses of the communication site.
			(c)Rental fees
 (1)Limitation on amount of rental feesRental fees shall not exceed the fee schedules published by the Secretary of the Interior for communication use rights-of-way.
 (2)Revision of rental fee schedules for communication sites rights of wayNot later than 1 year after the date of the enactment of this Act, through a public process that includes consideration of industry comments, the Secretary of the Interior shall revise the communication sites rights-of-way rental fee schedule to reflect current communication technologies, including the physical footprint of such technologies.
 (d)Deposit and retention of rental feesRental fees received by a Federal land management agency shall— (1)be deposited in the special account established for that Federal land management agency; and
 (2)remain available for expenditure under subsection (e), to the extent and in such amounts as are provided in advance in appropriation Acts.
 (e)Expenditure of retained feesAmounts deposited in the special account for a Federal land management agency shall be used solely for Federal land management agency activities related to communications sites, including the following:
 (1)Administering communications use authorizations, including cooperative agreements under section 4. (2)Preparing needs assessments or other programmatic analyses necessary to establish communications sites and authorize communications uses on or adjacent to Federal lands.
 (3)Developing management plans for communications sites on or adjacent to Federal lands on a competitively neutral, technology neutral, nondiscriminatory basis.
 (4)Training for management of communications sites on or adjacent to Federal lands. (5)Obtaining, improving access to, or establishing communications sites on or adjacent to Federal lands.
 (f)No effect on other fee retention authoritiesThis Act shall not limit or otherwise affect fee retention by a Federal land management agency under any other authority.
 4.Cooperative agreement authorityThe Secretary of the Interior may enter into cooperative agreements to carry out the activities described in section 3(e).
 5.Clarification of cooperative agreement authority of the Secretary of AgricultureSection 8705(f) of the Agriculture Improvement Act of 2018 (Public Law 115–334) is amended by adding at the end the following:
			
 (6)Cooperative agreement authorityThe Secretary may enter into cooperative agreements to carry out the activities described in subparagraphs (A) through (D) of paragraph (4)..
		